Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      05-3252



                                DAN C. BOECHLER,

                                                            Petitioner,

                                          v.


                         DEPARTMENT OF THE INTERIOR,

                                                            Respondent.


      David C. Thompson, David C. Thompson, P.C., of Grand Forks, North Dakota,
argued for petitioner.

      Brian T. Edmunds, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. On the brief
were Peter D. Keisler, Assistant Attorney General; David M. Cohen, Director; Donald E.
Kinner, Assistant Director; and Claudia Burke, Attorney.


Appealed from: United States Merit Systems Protection Board
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                         05-3252



                                  DAN C. BOECHLER,

                                                              Petitioner,

                                            v.

                           DEPARTMENT OF THE INTERIOR,

                                                              Respondent.



                            __________________________

                            DECIDED: March 19, 2007
                            __________________________



Before NEWMAN, MAYER, and BRYSON, Circuit Judges.

PER CURIAM.




         The court has reviewed the issues and arguments, and concludes that the Board's

decision must be affirmed. 1 Although the repeated critical statements to members of

Congress and other high officials may on their face meet the criteria of the Whistleblower

Protection Act, 5 U.S.C. '2302(b)(8)(A) (2000), as Mr. Boechler argues, there was


         1     Boechler v. Dep't of the Interior, No. DE1221020389-W-3 (M.S.P.B. May 2,
2005).
evidence adequate to support the Board's factual finding that the proposed and rescinded

20-day suspension, the late seasonal start, and the selection of another candidate for the

position for which Mr. Boechler applied, were not in retaliation for his protected disclosures.

       Further, we discern no denial of due process in the erratic performance of the

Board's audiovisual teleconferencing system, for it was not shown that evidence or

argument on Mr. Boechler's behalf was thereby excluded.

       With respect to the evidence elicited from Thomas Lonnie, Mr. Boechler has pointed

to nothing in the record to convince us that Mr. Lonnie's testimony was "inherently

improbable or discredited by undisputed evidence." Gibson v. Dep't of Veterans Affairs,

160 F.3d 722, 726 (Fed. Cir. 1998). The existence of some inconsistencies in the evidence

is not enough to overturn the administrative judge's credibility determination. Finally,

contrary to Mr. Boechler's contention, we find no statutory or constitutional infirmity in the

Board's system for reviewing the decisions of its administrative judges.

       No costs.




05-3252                                       2